Citation Nr: 1112636	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  00-20 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964 and from October 1967 to February 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 1999 rating decision in which the RO in Baltimore, Maryland, denied the petition to reopen a claim for service connection for right knee arthritis.  In November 1999, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2000.  Subsequently, the claims file was transferred to the RO in Buffalo, New York, and the Veteran filed a substantive appeal in October 2000.

In March 2005 the Board granted the petition to reopen and remanded the claim for service connection for right knee arthritis, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include obtaining copies of 1985 and 1986 hospital treatment reports.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a November 2005 supplemental SOC (SSOC)) and returned this matter to the Board.

In May 2007, the Board, once again, remanded the Veteran's claim for service connection for right knee arthritis to the RO, via the AMC, for further action, to include obtaining copies of 1985 and 1986 hospital treatment reports.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a July 2009 SSOC) and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 




REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2005 and May 2007 remands, the Board instructed the RO, via the AMC, to obtain all treatment reports pertaining to the Veteran's right knee from Fort Belvoir and Walter Reed Army hospitals, dated in 1985 and 1986. 

On March 2005 remand, the RO requested that the Veteran complete and return VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Fort Belvoir and Walter Reed Army hospitals in order to obtain relevant treatment records.  However, the RO otherwise made no attempt to obtain these records.

On May 2007 remand, the RO submitted a request for the records through the Personnel Information Exchange System (PIES).  The March 2009 PIES response indicated that there were no records for the Veteran at Code 13.  It further directed the RO to make further requests using the Defense Personnel Records Information System (DPRIS).  However, it does not appear that the RO has made any further attempt to obtain the outstanding records.  In fact, a review conducted by the AMC noted that a formal finding of federal records unavailability and notification to the Veteran should have been completed prior to issuance of the July 2009 SSOC.

In a January 2011 informal hearing presentation, the Veteran's representative noted that the Fort Belvoir and Walter Reed Army hospital records were not obtained on remand.  The Veteran's representative argued that the RO should take additional action to obtain the records and if the RO fails to obtain the records, it should notify the Veteran in accordance with VA's regulations on assisting and notifying claimants pursuant to 38 C.F.R. § 3.159(e).  The Board agrees.

Hence, the RO should contact DPRIS, the National Personnel Records Center (NPRC), and/or other appropriate facility (to include the hospitals, themselves) to obtain records of treatment from Fort Belvoir and Walter Reed Army hospitals from 1985 and 1986.  The RO should follow the procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  See 38 C.F.R. 3.159(c) (2010).

If, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e) (2010).

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include a new VA examination, if pertinent evidence is received warranting a new examination) prior to adjudicating the claim for service connection for right knee arthritis.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should contact DPRIS, the NPRC, and/or any other appropriate source(s) (to include the hospitals, themselves), to request the Veteran's treatment records from Fort Belvoir and Walter Reed Army hospitals, from 1985 and 1986.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Any records/responses obtained should be associated with the claims file.  

If the medical treatment records are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

If the Fort Belvoir and Walter Reed Army hospitals treatment records cannot be associated with the claims file, the RO should inform the Veteran and his representative and invite the Veteran to submit any copies of these treatment records he may have in his possession. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include a new examination, if appropriate), the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

